Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on February 7, 2020.  Claims 1-10 and 12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the plurality of sensors”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is dependent on claim 1, which introduced “a sensor”.   
The term “around the route” in claim 9 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear, and therefore indefinite, what is the limit of “around the route”.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “”first acquisition unit”, “second acquisition unit”, and “control unit” in claim 1, “current position information acquisition unit” in claim 2, “external output unit” in claim 7, “projection unit” and “reception unit” in claim 8, and “sensor control device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As addressing a machine readable storage medium, these are considered Beauregard claims, named after In re Beauregard, 53 F.3d 1538 (Fed.Cir. 1995).  
As to claim 12, a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step and should be rejected under 35 U.S.C. 101, for at least this reason. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer-readable recording medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Manual of Patent Examining Procedure Section 2106. 

A claim drawn to such a computer-readable recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Subject Matter of Eligibility of Computer Readable Media, 1351 Official Gazette of the Patent Office 212 (Feb. 23, 2010).
See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed.Cir. 2011) and Digital Vending Services Intl. v. University of Phoenix Inc., 672 F.3d 1270 (Fed.Cir. 2012).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitano, U.S. Patent 10,965,099 B2 (2021).
As to claim 1, Kitano discloses a sensor control device comprising: a first acquisition unit that acquires planimetric feature information related to a planimetric feature (Column 5, Lines 14-29, Column 5, Line 65 – Column 6, Line 34, Figure 1); 
a second acquisition unit that acquires sensor information related to a sensor capable of acquiring current information of the planimetric feature (Figure 1, Figure 2, Column 7, Lines 33-40, Column 11, Lines 29-50); and 
a control unit that controls the sensor based on the planimetric feature information acquired by the first acquisition unit and the sensor information acquired by the second acquisition unit (Column 7, Lines 33-67).
As to claim 2, Kitano discloses the sensor control device as claimed in claim 1, and further discloses further comprising: 
a current position information acquisition unit that acquires current position information of the sensor or a moving object in which the sensor is arranged (Column 5, Line 65 – Column 6, Line 34, Column 10, Line 65 – Column 11, Line 17, Figure 8), 
wherein the planimetric feature information includes planimetric feature position information related to a position of the planimetric feature, and the sensor information includes recognizable range information related to a recognizable range by the sensor (Column 5, Line 65 – Column 6, Line 34, Column 10, Line 65 – Column 11, Line 17, Figure 8).
As to claim 3, Kitano discloses the sensor control device as claimed in claim 2, and further discloses wherein when the position indicated by the planimetric feature position information is within the recognizable range, the control unit operates the sensor in a first state, and when the position indicated by the planimetric feature position information is outside the recognizable range, the control unit operates the sensor in a second state (Column 11, Lines 29-50, Column 12, Lines 35-56, Figure 8).
As to claim 4, Kitano discloses the sensor control device as claimed in claim 3, and further discloses wherein the sensor increases at least one of the number of times of measurement in a predetermined scan range and an energy consumption per measurement in the first state larger than in the second state (Column 11, Lines 29-50, Column 12, Lines 35-56, Figure 8).
As to claim 6, Kitano discloses the sensor control device as claimed in claim 1, and further discloses wherein the control unit is configured to be capable of controlling the plurality of sensors, and independently controls the plurality of sensors based on the planimetric feature information and the sensor information of each of the plurality of sensors (Column 7, Lines 33-67).
As to claim 8, Kitano discloses the sensor control device as claimed in claim 1, and further discloses wherein the sensor includes a projection unit that projects an electromagnetic wave, and a reception unit that receives a reflected wave of the electromagnetic wave from the planimetric feature (Column 7, Lines 33-40).
As to claim 9, Kitano discloses the sensor control device as claimed in claim 1, and further discloses wherein the sensor is arranged in a moving object, and can acquire as the current information, at least one of information related to an on-route planimetric feature located on a route of the moving object and information related to a peripheral planimetric feature located around the route (Column 5, Lines 48-64, Column 8, Lines 40-47).
As to claim 10, Kitano discloses a sensor control method used by a sensor control device comprising the steps of:
a first acquisition step that acquires planimetric feature information related to a planimetric feature (Column 5, Lines 14-29, Column 5, Line 65 – Column 6, Line 34, Figure 1); 
a second acquisition step that acquires sensor information related to a sensor capable of acquiring current information of the planimetric feature (Figure 1, Figure 2, Column 7, Lines 33-40, Column 11, Lines 29-50); and 
a control step that controls the sensor based on the planimetric feature information acquired by the first acquisition step and the sensor information acquired by the second acquisition step (Column 7, Lines 33-67).
Claim 12 is rejected for the same reasoning as the rejection of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitano, U.S. Patent 10,965,099 B2 (2021) in view of Kohler et al., U.S. Patent 9,864,047 B2 (2018).
As to claim 5, Kitano discloses the sensor control device as claimed in claim 4, Kitano does not disclose a sensitivity, as claimed.
Kohler et al. discloses wherein the sensor information includes detailed recognition range information related to an approach recognition range in the recognizable range and a normal recognition range outside the approach recognition range in the recognizable range, wherein when the position indicated by the planimetric feature position information is located within the normal recognition range, the control unit operates the sensor in a first high sensitivity state, and when the position indicated by the planimetric feature position information is located within the approach recognition range, the control unit operates the sensor in a second high sensitivity state, and wherein the sensor operates at a lower sensitivity in the second high sensitivity state than in the first high sensitivity state (Column 5, Lines 11-37, Column 7, Lines 9-15).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the sensor control device of claim 4, as disclosed by Kitano, with the use of sensitivity, as claimed, as disclosed by Kohler et al., to improve the detection of objects using the appropriate sensitivity, making the system more effective at detection.
As to claim 7, Kitano discloses the sensor control device as claimed in claim 1, 
Kitano does not disclose an external output unit, as claimed.
Kohler et al. discloses  
an external output unit for outputting the current information acquired by the sensor to an outside (Column 6, Lines 36-54, Figure 8, unit 23).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the sensor control device of claim 1, as disclosed by Kitano, with the use of an external output unit, as claimed, as disclosed by Kohler et al., to transfer the information for further processing and implementation of driving improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666